FILED
                             NOT FOR PUBLICATION                             OCT 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NADIR ALI,                                        No. 09-72600

               Petitioner,                        Agency No. A070-779-851

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Nadir Ali, a native and citizen of Pakistan, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d

988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion by denying Ali’s motion to reopen as

untimely, see 8 C.F.R. § 1003.2(c)(2), where Ali failed to demonstrate that there

had been a material change in circumstances in Pakistan with respect to violence

between Shi’ite and Sunni Muslims to qualify for the regulatory exception to the

time limit, see Najmabadi v. Holder, 597 F.3d 983, 987-91 (9th Cir. 2010).

      We reject Ali’s contention that the BIA erroneously considered the

government’s untimely opposition to Ali’s motion. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (petitioner must show error and prejudice to establish a

due process violation).

      We decline to consider Ali’s documentation and contention that the BIA’s

decision was arbitrary, irrational, and capricious because a month before denying

Ali’s motion it granted another applicant’s motion to reopen on the basis of

changed circumstances in Pakistan. Cf. Jespersen v. Harrah’s Operating Co., Inc.,

444 F.3d 1104, 1110 (9th Cir. 2006) (en banc) (declining to take judicial notice

where it would require the court to speculate about issues to determine whether a

policy burdened women).




                                         2                                     09-72600
      Finally, Ali’s contention that the BIA failed to address his argument that he

did not receive adequate notice of the filing requirements for seeking an adjustment

of status is belied by the record.

      PETITION FOR REVIEW DENIED.




                                         3                                    09-72600